Citation Nr: 0215422	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  96-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist injury, other than arthritis, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321.

2.  Entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 for service-connected arthritis of the right wrist.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to August 
1952.  Prior service is unverified.

Historically, the Board notes that, by rating action in April 
1953, service connection for ununited fracture of the 
scaphoid of the right wrist was granted, with a 10 percent 
evaluation assigned under Diagnostic Code 5010.  By rating 
action in February 1978, the veteran's service connected 
wrist disability was recharacterized as ununited fracture of 
the scaphoid of the right wrist with arthritis. 

The veteran filed a claim in November 1995 for an increased 
evaluation for his service connected right wrist disability.  
This appeal arises from an April 1996 rating decision by the 
Newark, New Jersey RO that denied the veteran's claim for an 
increased evaluation for residuals of a fracture of the 
scaphoid of the right wrist.  A Notice of Disagreement was 
filed in May 1996 and a Statement of the Case was issued in 
June 1996.  A substantive appeal was filed in June 1996 with 
request for a hearing before a member of the Board and before 
a local hearing officer.  In September 1996, a hearing at the 
RO before a local hearing officer was held.

In June 1997, this case was remanded to afford the veteran 
the requested Board hearing.  In October 1998, a hearing 
before the undersigned Board Member was held at the RO.  A 
transcript of this hearing is of record.

This case was again before the Board in January 1999 when it 
was remanded for additional development.

By rating action of January 2000, the veteran's right wrist 
disability was recharacterized as traumatic arthritis of the 
right wrist, evaluated as 10 percent disabling and residuals 
of right wrist injury, evaluated as 10 percent disabling.

This case was again before the Board in January 2001.  At 
that time, the Board denied entitlement to an increased 
rating for arthritis of the right wrist.  The Board noted 
that a higher rating for arthritis of the right wrist on the 
basis of limitation of motion would amount to pyramiding as 
the veteran was already rated separately for limitation of 
motion for what the RO classified as the residuals of a right 
wrist disability.  Pyramiding, or the evaluation of the same 
disability or the same manifestation of a disability under 
different diagnostic codes is prohibited.  38 C.F.R. § 4.14 
(2001).  The Board also remanded this issues of entitlement 
to an increased rating for residuals of a right wrist injury 
(other than arthritis), to include the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321, and 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 for service-connected arthritis of the right wrist, for 
further development.

By rating decision dated in May 2002, the RO assigned a 
temporary total evaluation for residuals of a right wrist 
injury from April 9, 1996 until May 31, 1996.  Thereafter, a 
10 percent rating was restored effective June 1, 1996.  The 
veteran then continued his appeal of the issues appearing on 
the title page of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right 
wrist injury are manifested by objective evidence of limited 
motion and subjective complaints of pain and weakness; no 
definitive ankylosis has been shown. 

2.  Service connected traumatic arthritis of the right wrist 
and residuals of right wrist injury have not resulted in 
marked interference with employment or the need for frequent 
periods of hospitalization, based on the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right wrist injury are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5214, 5215 (2001).

2.  Referral for consideration of an extraschedular rating is 
not warranted for traumatic arthritis, right wrist.  
38 C.F.R. § 3.321(b) (2001).

3.  Referral for consideration of an extraschedular rating is 
not warranted for residuals of right wrist injury.  38 C.F.R. 
§ 3.321(b) (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).

The Board notes that the requirements of the new law have 
essentially been satisfied.  As evidenced by the June 1996 
statement of the case and the May 2002 supplemental statement 
of the case, the veteran has been given notice of the 
pertinent laws and regulations governing his claim and the 
reason for the denial of his claim.  In February 1999, the RO 
specifically informed the veteran of the elements of a claim 
for an extraschedular rating and invited him to submit 
evidence of same.  Examples of the needed evidence were 
spelled out.  The veteran, to date, has not provided such 
evidence.  While the RO was again asked to provide similar 
information in connection with the most recent Remand and 
failed to do so, the Board finds that the February 1999 
letter satisfies the duty to notify obligation on the part of 
the VA.  In so deciding, the Board is cognizant of the case 
of Stegall v. West, 11 Vet. App. 268 (1998) to the effect 
that where remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
However, the order had been previously complied with and the 
Board finds that no further action is needed by the RO on 
this matter.  

In summary, the veteran has been provided notice of the 
information and evidence necessary to substantiate his claims 
and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to notify the veteran whether he or the 
VA would be responsible for obtaining relevant evidence.  For 
example, in a letter to the veteran dated in May 2001, he was 
notified that to save time, he should obtain any private 
medical records.  However, the VA could obtain such records 
if he submitted the complete name and addresses of the 
examiners and included authorization for the VA to obtain the 
requested materials.  The veteran was also asked to notify VA 
if he received any VA treatment for his right wrist since 
1994.  He was informed that, on its own, the VA obtained 
relevant VA records from the East Orange VA Medical Center.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  

It appears that all existing, pertinent evidence identified 
by the veteran as relative to this claim, including VA and 
private treatment records, has been obtained and associated 
with the claims file.  Moreover, the veteran has undergone 
several VA examinations in connection with the claim, and 
there is no indication that there is additional, pertinent 
evidence outstanding that is necessary for a fair 
adjudication of the claim.  Under these circumstances, the 
Board finds that the claim is ready to be considered on the 
merits.

Factual Background

Historically, the Board notes that by rating action in April 
1953, service connection for ununited fracture of the 
scaphoid of the right (major) wrist was granted and a 10 
percent rating assigned under Diagnostic Code 5010, arthritis 
due to trauma.  By rating action in February 1978, the 
veteran's service connected wrist disability was 
recharacterized as ununited fracture of the scaphoid of the 
right wrist with arthritis.

In November 1995, the veteran filed a claim for an increased 
rating for his service connected right wrist disability.

Treatment records from Dr. Marc Malberg dated in 1995 note 
that the veteran was seen on several occasions with 
complaints of right wrist pain.  A September 1995 letter 
notes that the veteran was seen with complaints of severe 
pain; the veteran indicated that he had difficulty writing 
and using a computer at his job.  Examination revealed no 
gross deformity, tenderness in the anatomical snuffbox and a 
mechanical clicking with rotation at the radial carpal joint.  
Pain was noted on power grip and with all ranges of motion.  
X-rays revealed an old ununited fracture of the navicular 
with markedly sclerotic borders.  Dr. Malberg stated that the 
veteran had arthritis that interfered with normal function.  
A November 1995 treatment record notes that the veteran 
remained quite symptomatic, with pain in the anatomical 
snuffbox and a painful click.  The veteran received a steroid 
injection in the area of the click.

A November 1995 VA treatment record notes the veteran's 
complaints of pain at the base of his thumb.  Strength was 
4/5 on the right as compared to 5/5 on the left.  The veteran 
was referred to a hand specialist, who noted that the veteran 
was on non-steroidal anti-inflammatories with some relief.  
Surgical intervention was noted as an option.

A January 1996 VA examination report notes the veteran's 
complaints of discomfort in his right wrist, primarily at the 
base of his thumb.  Upon examination, the veteran's right 
wrist appeared normal.  There was discomfort on palpation at 
the base of the first metacarpal.  Radial and ulnar deviation 
was accomplished in a normal fashion.  There was no 
significant crepitance.  Diagnoses included remote navicular 
fracture of the right wrist with non-union and currently a 
complaint of pain with loss of extension on range of motion 
testing.

By rating action of April 1996, an increased rating for the 
veteran's service connected residuals of a fracture of the 
scaphoid of the right wrist, evaluated at 10 percent, was 
denied.  The current appeal to the Board arises from this 
action.

Treatment records from Dr. Malberg dated in 1996 note that 
the veteran underwent a radial styloidectomy of the right 
wrist in April 1996 to relieve the pain associated with his 
scaphoid non-union.  On follow-up examination later that 
month, radial styoidectomies were in the proper position.  
The wrist was a little stiff, but the veteran was able to 
make a full fist.  In May 1996, the veteran indicated that he 
had much less pain.  Range of motion was flexion to 60 
degrees and extension to 60 degrees.  On examination in June 
1996, the veteran had no wrist tenderness or swelling.  Wrist 
motion was from 60 degrees of extension to 60 degrees of 
flexion.  The veteran was able to make a full fist.  Dr. 
Malberg indicated that the veteran had no restrictions.  

During a September 1996 personal hearing, the veteran 
testified that he had pain and weakness in his right wrist 
and hand.  He also complained of limited motion and weak 
grip.  In addition, the veteran testified that he 
occasionally had problems writing, opening jars and driving.

Treatment records from Dr. Malberg dated in July 1998 note 
that the veteran was seen with complaints of right wrist 
pain, more at the carpal metacarpal joint than in the 
anatomical snuffbox.  X-rays revealed progression of 
degenerative changes and non-union of the navicular.  A 
September 1998 letter from Dr. Malberg notes that the veteran 
had limitation of motion of the wrist in all planes, as well 
as difficulty with power pinch and grip.

During an October 1998 travel Board hearing, the veteran 
testified that he used Percocet, Oxycod and Ben Gay to manage 
the pain in his right wrist.  The veteran further testified 
that he saw a VA physician on one occasion, but other than 
that, Dr. Malberg provided all the treatment for his right 
wrist disability.

On a VA examination in June 1999, the veteran complained of 
increasing pain in the right wrist.  Examination revealed no 
deformity, swelling or muscle atrophy.  Diffuse tenderness 
was present in both the dorsal and palmar aspects.  Active 
and passive ranges of motion were measured as follows: 
extension to 30 degrees; flexion to 45 degrees; radial 
deviation to 5 degrees; ulnar deviation to 15 degrees; and 
pronation and supination within normal limits.  The veteran 
complained of pain during flexion, extension and deviation.  
Muscle strength of the hand was 4/5, with grasping power much 
weaker on the right than on the left.  About 65 degrees of 
flexion contracture was present at the PIP joint of the right 
little finger due to contraction of the palmar fascia.  
Diagnoses included traumatic arthritis and old fracture of 
the right wrist.  An October 1999 addendum notes that x-rays 
revealed an old fracture with non-union of the scaphoid bone 
with radiocarpal degenerative changes.  The examiner stated:

Nonunion of fracture of scaphoid with 
traumatic arthritis will cause pain and 
limitation of motion and weakness of 
muscles controlling movement of wrist and 
fingers.  The function of right wrist and 
hand can be much impaired.

By rating action of January 2000, service connected right 
wrist disability was classified under two separate rating 
codes; that is, traumatic arthritis of the right wrist, 
evaluated at 10 percent under Diagnostic Code 5010 and 
residuals of a right wrist injury, evaluated at 10 percent 
under Diagnostic Code 5215.

A January 2002 VA examination report notes the veteran's 
history of a right wrist fracture during service.  Currently, 
the veteran complained of right wrist pain, which varied from 
time to time with limited range of motion and decreased 
strength in the right hand.  Examination of the right wrist 
revealed no deformity, swelling, tenderness, or sensory 
changes.  Range of motion was actively and passively measured 
as follows: flexion to 45 degrees; extension to 45 degrees; 
supination to 80 degrees; and pronation to 80 degrees.  There 
was some pain at the end of range of motion.  Muscle strength 
was 4/5.  The veteran was able to open and close his right 
hand completely, except for the PIP joint of the little 
finger, which lacked about 10 to 5 degrees.  Phalanx's test 
was negative; Tinel's sign was negative.  X-rays revealed 
non-union of an old fracture of the right carpal scaphoid 
with secondary degenerative joint disease of the wrist.  In 
an April 2002 addendum, the VA physician stated:

Due to degenerative joint disease a 
sudden abnormal movement can take place 
which at times is very painful and may be 
followed by acute episode of 
inf[lam]mation with [decreased] ROM and 
muscle strength which can last for hours, 
day[s] and at times weeks.  [T]he degree 
of [decreased] ROM and muscle strength 
varies with the degree of inf[lam]mation 
which is impossible to predict.

In a May 2002 rating decision, the RO assigned a temporary 
total evaluation for residuals of a right wrist injury from 
April 9, 1996 until May 31, 1996.  Thereafter, a 10 percent 
rating was restored effective June 1, 1996.  The veteran then 
continued his appeal.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  In addition, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's entire history is reviewed when making 
disability evaluations.  Id.; 38 C.F.R. § 4.1.  In Fenderson 
v. West, 12 Vet. App. 119, 126 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's residuals of a right (major) wrist injury are 
evaluated under Diagnostic Code 5215, limitation of motion of 
the wrist, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Dorsiflexion of the wrist to 70 degrees is considered 
full and palmar flexion to 80 degrees is considered full.  
See 38 C.F.R. § 4.71, Plate I.

In this case, as the veteran is already rated at the maximum 
assignable evaluation for limitation of motion of the wrist 
under Diagnostic Code 5215, consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, cannot result in a 
higher evaluation under that diagnostic code.  A higher 
evaluation may be assigned only pursuant to another 
diagnostic code.

Applicable regulations provide that a wrist disability may be 
rated on the basis of ankylosis of the wrist under Diagnostic 
Code 5214.  Unfavorable ankylosis, in any degree of palmar 
flexion of the major wrist, or with ulnar or radial 
deviation, warrants a 50 percent evaluation.  Ankylosis of 
the major wrist, in any other position, except favorable, 
warrants a 40 evaluation.  Favorable ankylosis of the major 
wrist, in 20 degrees to 30 degrees dorsiflexion, warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  A note following this section indicates that extremely 
unfavorable ankylosis will be rated as loss of use of hands 
under Diagnostic Code 5125.  Id.  Ulnar deviation of the 
wrist to 45 degrees is considered full and radial deviation 
to 20 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate I.

In this case, the Board finds that, even considering the 
veteran's complaints of pain and weakness, there is no 
evidence of, or of disability comparable to, any ankylosis of 
the right wrist.  On VA examination in January 1996, radial 
and ulnar deviation was accomplished in normal fashion.  
Private treatment records dated in May and June 1996 note 
that dorsiflexion of the right wrist was to 60 degrees and 
palmar flexion was to 60 degrees, and the veteran indicated 
that he had much less pain.  VA examination in June 1999 
revealed that range of motion was possible in all planes 
(dorsiflexion, palmar flexion, ulnar deviation and radial 
deviation), even with complaints of pain.  A January 2002 VA 
examination report notes findings of dorsiflexion and palmar 
flexion to 45 degrees.  The examiner stated that the degree 
of limitation of motion and weakness due to flare-ups and 
increased use was impossible to predict.  The examiner could 
not definitively state that, during flare-ups, the veteran 
has such disabling pain as to effectively experience complete 
ankylosis of the wrist.  In the absence of evidence of 
ankylosis, or of disability comparable to ankylosis, of the 
wrist, the Board finds that there is no basis for evaluation 
of the veteran's disability under Diagnostic Code 5215.  

As indicated above, the Board has considered the effect of 
pain and weakness in rating the veteran's disability, as is 
required; however, those symptoms provide no basis for a 
higher schedular evaluation.  It is also important to 
emphasize that the rating schedule does not provide a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

In short, even at its worst, the veteran's right wrist 
disability is not shown to warrant assignment of a rating in 
excess of 10 percent under the applicable schedular criteria.  
Accordingly, the Board finds that there is no schedular basis 
for assignment of a rating higher than the currently assigned 
10 percent evaluation for residuals of a right wrist injury.  
Furthermore, the Board notes that the veteran has previously 
been awarded a temporary total evaluation for residuals of a 
right wrist injury from April 9, 1996 until May 31, 1996, 
based on surgery necessitating convalescence.  As the current 
10 percent evaluation assigned since the effective date of 
the grant of service connection represents the highest degree 
of disability shown for the periods before and after the 
temporary total evaluation, there also is no basis for 
"staged" rating of the disability, pursuant to Fenderson.  

The RO has considered whether referral to the appropriate 
authority for consideration of extraschedular evaluations is 
warranted.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2001).  Despite being asked to do so, the 
veteran has not submitted any evidence confirming that his 
wrist disabilities have markedly interfered with employment 
in a way not contemplated in the regular schedular standards, 
or resulted in frequent hospitalizations.  In addition, no 
confirmed earning capacity impairment due exclusively to the 
service-connected wrist disabilities has been established.  
In short, the ratings assigned for the service-connected 
wrist disabilities compensate for the average earning 
capacity loss attributable solely to these disabilities.  

For all the foregoing reasons, the Board must conclude that 
the veteran's claims must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right wrist injury is denied.

Referral for a rating for residuals of right wrist injury on 
an extraschedular basis is denied.
.
Referral for a rating for traumatic arthritis on an 
extraschedular basis is denied.


______________________________
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

